Casey, J.
Appeal from an order of the Supreme Court (Harris, J.), entered June 3, 1994 in Albany County, which denied plaintiff’s motion to vacate a default judgment entered against her.
We conclude that plaintiff failed to demonstrate a reasonable excuse for her failure to appear for trial on July 12, 1993. When plaintiff appeared at a calendar call in February 1993, she fired her attorney as a result of her disagreement with his advice that she accept a settlement offer from defendant. The Justice presiding at the calendar call advised plaintiff to seek new counsel and set July 12, 1993 as the day certain for trial. By letter dated May 25, 1993, a different Justice informed plaintiff that two attorneys had been relieved as attorneys of record for plaintiff and confirmed "that this matter remains down for a trial for July 12, 1993”. In mid-June, 1993, defendant’s attorney sent plaintiff a reminder of the July 12, 1993 trial date, and by letter dated July 7, 1993 advised plaintiff of a pretrial conference scheduled for July 9, 1993. Plaintiff’s only excuse is that she was unaware of the trial date because the July 7, 1993 letter was not correctly addressed and she did not receive it until July 15, 1993. Considering plaintiff’s presence at the calendar call when the day certain was announced, and considering the two notices regarding the *843trial date which plaintiff does not deny receiving, we conclude that plaintiff’s claimed lack of awareness of the trial date has no support in the record and does not excuse her failure to appear for trial, despite the lack of counsel (see, City of New York v Simmonds, 172 AD2d 1081).
Mikoll, J. P., Mercure and Peters, JJ., concur. Ordered that the order is affirmed, with costs.